Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered April 13, 1992, convicting him of robbery in the second degree (two counts) and assault in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Friedmann, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the People did not prove beyond a reasonable doubt that the victim suffered from physical injury is without merit. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the second degree (Penal Law § 160.10 [2] [a]) and assault in the third degree (Penal Law § 120.00 [1]). The victim testified that he was hit and kicked, that he could not see for a short time after being beaten, that he took medication after leaving the hospital, that he was bedridden for 8 or 9 days, and that he sometimes suffered from pain more than one year after the attack. In addition, a police officer testified that the victim was moaning and groaning shortly after the incident. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.